EHRLICH, Justice,
concurring in part and dissenting in part.
I agree with the result reached by the majority.
At the client’s request, respondent kept $18,000 in cash in his office safe. The court sees no impropriety in the safe keeping of the client’s funds in his office safe and in other than an identifiable account. I disagree.
DR 9-102(B)(2) is explicit that a lawyer shall place “securities and properties of a client” in a safe deposit box or other place of safe keeping. Unfortunately, DR 9-102 is not explicit if cash may also be placed similarly. Implicit in DR 9-102, as I read it, cash is to be dealt with differently and must be placed in an identifiable bank account.